Title: Treasury Department Circular to the Collectors of the Customs, 18 December 1789
From: Treasury Department,Hamilton, Alexander
To: Collectors of the Customs


Treasury Department 18 Decr. 1789
Sir
As one of the periods for the payment of Bonds taken for Duties is arrived, it is proper that the respective Collectors should be apprised of my expectation with regard to the conduct to be observed by them. It is, that if the Bonds are not paid, as they fall due they be immediately put in Suit. On this point, the most exact punctuality will be considered as indispensable. And accordingly it will be expected that every bond, which shall appear in a Monthly return, after the period at which it was payable, be accompanied with a note at foot of the Return, signifying that it is in suit & expressing time of the commencement of the Suit. I am not unaware that the relaxations in this respect, which obtained in many instances un⟨der⟩ the State Laws, may give an Air of rigor to this Ins⟨truct⟩ion; but I consider its strict observance as essenti⟨al⟩, not only to the order of the finances, but even to the ⟨pro⟩priety of the indulgence, which the Law allows ⟨of⟩ procrastinated terms of payment of the Duties, an⟨d⟩ hence I regard this Strictness, as eventually mos⟨t⟩ convenient to Individuals, as well as necessary ⟨to⟩ the Public.
I am, Sir,   Your obedt. Servt.
A HamiltonSecy of the Treasury
